Chase, J.
I concur in the opinion of the court except that I am of the opinion that it is intended by section 145 of the Criminal Code to make a distinction in the certainty with which crime and the person committing the crime is described. The information must contain an allegation that a, person, has been guilty of a crime and an allegation that some designated crime has been committed. The omission in the said section of the Code of the word “ designated ” in referring to the person is intentional. Criminal-law officers frequently have indisputable evidence that a crime has been committed, but are wholly unable to designate a person as the one who committed the crime. Every person having knowledge of facts tending to designate the person who lias committed the crime may wholly refrain from stating their knowledge to others.
In many, counties of the state grand juries meet at very infrequent intervals, and when evidence that a crime has been committed is clear, but the person committing the crime cannot be ascertained without taking the depositions of witnesses, the delay in waiting for a grand jury to meet may result in a failure of justice. It should not necessarily be fatal to an information if it does not name or designate the person who committed the crime. 1 prefer to hold that an information alleging that a designated crime has been committed by a person is sufficient to require the taking of depositions if it in good faith shows that the person who committed the crime cannot be definitely named or described.